Citation Nr: 1803659	
Decision Date: 01/19/18    Archive Date: 01/29/18

DOCKET NO.  16-31 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to higher ratings for PTSD, rated 50 percent as of July 2, 2010; 30 percent as of August 1, 2015; and 70 percent as of January 26, 2017, to include the propriety of the reduction.

2.  Entitlement to higher ratings for diabetes mellitus, rated 40 percent as of July 2, 2010, and 20 percent as of August 1, 2015, to include the propriety of the reduction.


REPRESENTATION

Appellant represented by:	Washington Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Gillian A. Flynn, Associate Counsel


INTRODUCTION

The Veteran had active duty from April 1963 to November 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington that reduced the rating for PTSD from 50 percent to 30 percent, and reduced the rating for diabetes mellitus with nuclear cataracts from 40 percent to 20 percent, effective August 1, 2015.  The RO issued a rating reduction proposal, which set forth the material facts and reasons for the proposed reduction in June 2014.

A May 2017 rating decision increased the rating for PTSD to 70 percent effective January 26, 2017.  However, as that increase does not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  Evidence at the time of the RO's June 2014 proposed reduction and the May 2015 rating decision enacting the reduction did not show improvement in the service-connected PTSD.  There was not a clear showing that symptoms had improved such that he no longer met the criteria for a 50 percent rating.

2.  Prior to January 26, 2017, PTSD was manifested by occupational and social impairment with reduced reliability and productivity.

3.  As of January 26, 2017, PTSD has been manifested by occupational and social impairment with reduced reliability and productivity with deficiencies in most areas, but not total social and occupational impairment.

4.  Evidence at the time of the RO's June 2014 proposed reduction and the May 2015 rating decision enacting the reduction did not show sustained improvement in the service-connected diabetes mellitus disability.

5.  Diabetes mellitus is shown to have required the use of insulin injections and physician prescribed regulation of activities.


CONCLUSIONS OF LAW

1.  The May 2015 rating decision reducing the rating for PTSD from 50 percent to 30 percent effective August 1, 2015, was not proper and the 50 percent rating is restored.  38 U.S.C. §§ 1155, 5107, 5112 (2012); 38 C.F.R. §§ 3.344, 4.130, Diagnostic Code 9411 (2017).

2.  The criteria for a rating in excess of 50 percent for PTSD prior to January 26, 2017, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.7, 4.130, Diagnostic Code 9411 (2017).

3.  The criteria for a rating in excess of 70 percent, as of January 26, 2017, for PTSD have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.7, 4.130, Diagnostic Code 9411 (2017).

4.  The May 2015 rating decision reducing the rating for diabetes mellitus from 40 percent to 20 percent, effective August 1, 2015, was not proper and the 40 percent rating is restored.  38 U.S.C. §§ 1155, 5107, 5112 (2012); 38 C.F.R. §§ 3.344, 4.119, Diagnostic Code 7913 (2017).

5.  The criteria for a rating in excess of 40 percent for diabetes mellitus have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.7, 4.119, Diagnostic Code 7913 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify a Veteran of the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  VA also has a duty to assist Veterans in the development of claims.  38 U.S.C. §§ 5103, 5103A (2012).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C. § 5103(a) (2012); 38 C.F.R. § 3.159(b) (2017); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will to provide; and (3) that the claimant is expected to provide.  The notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements apply to all five elements of a service-connection claim, including:  (1) Veteran status; (2) existence of a disability; (3) a connection between service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice should include information that a rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Correspondence dated September 2010, August, 2013, and March 2014 provided all necessary notification to the Veteran.

VA has done everything reasonably possible to assist the Veteran with respect to the claims for benefits.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c) (2017).  The service medical records have been associated with the claims file.  All identified and available treatment records have been secured, which includes VA examinations and VA health records.  The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  When VA provides an examination, VA must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Veteran was provided with VA examinations in March 2012, June 2014, and May 2017 concerning the PTSD disability, and in October 2012, April 2014, June 2014, and May 2017 for diabetes mellitus.  The Board finds that the reports of the examinations provide the information needed to fairly decide the claims.

The examiners reviewed and commented on the evidence of record, examined the Veteran, and described the disabilities in sufficient detail to enable the Board to make a fully informed decision on the claims.  D'Aries v. Peake, 22 Vet. App. 97 (2008) (examination is adequate when it is based on consideration of the claimant's medical history and describes the disability in sufficient detail so the Board's rating of the disability will be a fully informed one); Monzingo v. Shinseki, 26 Vet. App. 97 (2012) (examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for the opinion, even when the rationale does not explicitly lay out the examiner's journey from the facts to a conclusion); Acevedo v. Shinseki, 25 Vet. App. 286 (2012).  The examiners specifically acknowledged and discussed what the medical evidence of record did and did not show in connection with the claims.  The Veteran's contentions were addressed.  There are no apparent inconsistencies or ambiguities in the examination reports.

The Board, in its own lay capacity, is not otherwise qualified to call into question VA examiners' medical judgment, nor does the Board find any reason to do so.  Monzingo v Shinseki, 26 Vet. App. 97 (2012).  As the examinations and opinions have sufficiently informed the Board of the examiners' judgments on the medical questions at issue, the Board finds that VA examinations are adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board is satisfied that all relevant facts have been adequately developed to the extent possible and that no further assistance is required to comply with the duty to assist.  Accordingly, the Board will proceed with a decision.

Ratings

The Veteran contends that the 50 percent rating for PTSD should not have been reduced to 30 percent and that the 40 percent rating for diabetes mellitus should not have been reduced to 20 percent.  Because this case involves reduction of ratings, the threshold question is the reductions in the ratings were proper.  Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).  Therefore, it is necessary to consider the complete history of the Veteran's disabilities.  Peyton v. Derwinski, 1 Vet. App. 282 (1991).
 
Ratings are determined by the application of VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2017).  The percentage ratings contained in the rating schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during service and the residual conditions in civil occupations.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321(a), 4.1 (2017).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

While the Board must provide reasons and bases supporting a decision, there is no need to discuss, in detail, the evidence submitted by or on behalf of the Veteran.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence of record.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed.  Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not given to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In any case involving a rating reduction, the fact-finder must ascertain, based upon a review of the entire record, whether the evidence shows an actual change in the disability and whether the examination reports reflecting such change are based upon a thorough examination.

VA regulations provide for specific notice requirements in instances where a reduction in rating is considered.  38 C.F.R. § 3.105(e) (2017).  When a rating reduction is considered and the lower rating would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction must be prepared and mailed to the Veteran's address of record.  38 C.F.R. § 3.105(e) (2017).  A proposed rating decision should set forth all of the material facts and reasons for the proposed reduction.  38 C.F.R. § 3.105(e) (2017).  The Veteran must be given 60 days to present additional evidence showing that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e) (2017).

In June 2014, the RO issued a rating reduction proposal, which set forth the material facts and reasons for the proposed reductions.  The Veteran was given more than 60 days to respond and present additional evidence.  The Veteran filed a notice of disagreement in June 2014.  In May 2015, the RO issued a rating decision effectuating the proposed reductions.  Thus, the notice requirements for the reduction were satisfied.  38 C.F.R. § 3.105(e) (2017).

A reduction of a rating generally must be supported by the evidence on file at the time of the reduction, but pertinent post-reduction evidence favorable to restoring the rating must also be considered.  Dofflemeyer v. Derwinski, 2 Vet. App. 277 (1992).  If there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt shall be resolved in favor of the Veteran.  In other words, a rating reduction must be supported by a preponderance of the evidence.  38 U.S.C. § 5107(a) (2012); Brown v. Brown, 5 Vet. App. 413 (1993).

The provisions of 38 C.F.R. § 3.344(a) require a review of the entire record of examinations and the medical history to ascertain whether the recent examination was full and complete.  38 C.F.R. § 3.344(a) (2017).  Examinations less full and complete than those on which payments were authorized or continued will not be used as a basis of reduction.  Ratings will not be reduced on any one examination, except where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated, and it is reasonably certain that any material improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344 (2017).  If doubt remains, after according due consideration to all the evidence developed by the several items discussed in 38 C.F.R. § 3.344(a), the rating agency will continue the rating in effect, citing the former diagnosis with the new diagnosis in parentheses.  38 C.F.R. § 3.344(b) (2017).

The provisions of 38 C.F.R. § 3.344(a) and 38 C.F.R. § 3.344(b) apply to ratings which have continued for long periods at the same level, for 5 years or more.  38 C.F.R. § 3.344 (2017).  They do not apply to disabilities which have not become stabilized and are likely to improve.  Reexaminations disclosing improvement, physical or mental, in those disabilities will warrant reduction in rating.  38 C.F.R. § 3.344(c) (2017).

PTSD

A September 2012 rating decision established service connection for PTSD, rated 50 percent, effective July 2, 2010.

In May 2015, the RO reduced the rating for PTSD to 30 percent disabling, effective August 1, 2015.  The Veteran filed a notice of disagreement with that reduction.  In June 2016, the RO denied a claim for an increased rating for PTSD.

In May 2017, prior to certifying the appeal to the Board, the RO issued a rating decision increasing the PTSD rating from 30 percent to 70 percent, effective January 26, 2017.

The 50 percent PTSD rating had been in effect for more than 5 years at the time of the reduction.  Thus, it is subject to the more stringent standard of review.  38 C.F.R. § 3.344(a), (b) (2017).

Rating a mental disorder requires consideration of the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the capacity for adjustment during periods of remission.  Ratings are to be assigned based on all evidence that bears on occupational and social impairment, rather than solely on an examiner's assessment of the level of disability at the moment of the examination. The extent of social impairment shall also be considered, but a rating may not be assigned based solely on the basis of social impairment.  38 C.F.R. § 4.126 (2017).

PTSD has been rated under 38 C.F.R. § 4.130, Diagnostic Code 9411, under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).

A 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactory, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; or mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).

A 50 percent rating is warranted when an acquired psychiatric disability causes occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks (more than once a week); difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).

A 70 percent rating is assigned when an acquired psychiatric disability causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: Suicidal ideations; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); or the inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).

A 100 percent schedular rating is warranted when an acquired psychiatric disability causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss of names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).

The Veteran was properly notified of the proposed rating reduction, in conformity with the provisions of 38 C.F.R. § 3.105(e) (2017).  The Board finds that the RO properly applied the regulations concerning the procedure for notification of reduction in ratings.  The question that remains is whether the RO correctly applied the substantive law and regulations regarding reductions.

The May 2015 rating decision effectuating the reduction of the PTSD rating does not appear to have been supported by a preponderance of the evidence on file at the time of the reduction.  Specifically, a March 2015 medical record shows that the Veteran reported a flare up of PTSD symptoms.  In addition, there is pertinent post-reduction evidence favorable to restoring the rating.  Dofflemeyer v. Derwinski, 2 Vet. App. 277 (1992).

According to a June 2016 lay statement by the Veteran's spouse, the Veteran experienced chronic sleep deprivation, night sweats, nightmares, and excessive talking in his sleep.  She also indicated that he had begun to have difficulty putting together ideas and thoughts.  The Veteran's spouse stated that she had to prepare all the Veteran's correspondence, because he had difficulty expressing his ideas.  She stated that he had to force himself to be pleasant and engaged.  Some of his speech was repetitive.  He also had difficulty watching television or reading about anything to do with world events, politics, or violence.  He had begun to swear.  He became frustrated easily when attempting to use most technical devices.  

The Board also notes that the Veteran subsequently was assigned an increased rating, which also evidence against the reduction.

Having reviewed the evidence both in favor and against the claim, and resolving all doubt in favor of the Veteran, the Board finds that the evidence of record fails to demonstrate a sustained improvement in the mental health disability.  As a preponderance of the evidence does not support the reduction, the rating reduction was not proper and the 50 percent rating for PTSD is restored from August 1, 2015 to January 26, 2017.

The Board will also address the claim for increased ratings.  The Board finds that the evidentiary record does not show that a rating in excess of 50 percent for PTSD from August 1, 2015, to January 26, 2017, is warranted.  The record does not show that the Veteran had suicidal ideations or obsessional rituals that interfered with routine activities.  There is no evidence that his speech was intermittently illogical, obscure, or irrelevant.  The Veteran did not have near continuous panic or depression affecting the ability to function independently, appropriately and effectively.  He also did not show impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, or neglect of personal appearance and hygiene.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).  After reviewing the evidence, the Board finds that the Veteran did not have symptomatology prior to January 26, 2017, that resulted in occupational and social impairment with deficiencies in most areas.

With regard to the rating as of January 26, 2017, the Board finds that the overall evidentiary record shows that the severity of symptoms most closely approximates the criteria for the current 70 percent rating.  The record does not show that a rating in excess of 70 percent for PTSD is warranted as of January 26, 2017.  Although some of the current symptoms are not specifically provided for in the ratings schedule, such as nightmares, the symptoms listed at 38 C.F.R. § 4.130 (2017) are not an exclusive or exhaustive list of symptomatology that may be considered for a higher rating claim.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The May 2017 rating decision shows that the recorded psychiatric symptoms as of January 2017 included depression, hostility, panic attacks more than once a week, memory decline, issues with mood and motivation, relationship problems, sleep impairment, nightmares, and antisocial behavior.  According to a January 2017 psychiatric report, the intensity and frequency of the recollections of experiences in Vietnam had increased.  However, the record does not show that the Veteran has symptoms such as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss of names of close relatives, own occupation, or own name, to warrant a 100 percent rating.  Most importantly, the evidence does not show that the symptoms resulted in total social impairment, which is required for the assignment of a 100 percent schedular rating.  Accordingly, the Board finds that a schedular rating of 100 percent for PTSD is not warranted.

As a preponderance of the evidence is against the claim for a rating in excess of 50 percent prior January 26, 2017, and a rating in excess of 70 percent as of January 26, 2017 is not warranted, the claim for an increased rating for a PTSD disability must be denied.  38 U.S.C. § 5107 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Diabetes Mellitus

A May 2015 rating decision reduced the rating for diabetes mellitus rating from 40 percent to 20 percent, effective August 1, 2015.  The Veteran contends that the RO's reduction was improper, and that restoration of the 40 percent rating is warranted.

Diabetes mellitus is rated under 38 C.F.R. § 4.119, Diagnostic Code 7913 (2017).  A 20 percent rating is warranted for diabetes requiring insulin injections and restricted diet, or oral hypoglycemic agent and restricted diet.  A 40 percent rating is warranted for diabetes requiring insulin injections, restricted diet, and regulation of activities.  A 60 percent rating is warranted for diabetes requiring insulin injections, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately rated.  A 100 percent rating requires more than one daily injection of insulin, restricted diet, and regulation of activities, with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care-provider plus either progressive loss of weight and strength or complications that would be compensable if separately rated.  Regulation of activities is defined in Diagnostic Code 7913 as the avoidance of strenuous occupational and recreational activities.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2017).

The diabetes mellitus rating had been in effect for more than five years at the time of the reduction.  Thus, it is subject to the more stringent standard of review.  38 C.F.R. § 3.344(a), (b) (2017).

The Veteran was properly notified of the proposed rating reduction, in conformity with the provisions of 38 C.F.R. § 3.105(e) (2017).  The Board finds that the RO properly applied the regulations concerning the procedure for notification of reduction in ratings.  The question that remains is whether the RO correctly applied the substantive law and regulations regarding reductions.

In the May 2015 decision reducing the diabetes mellitus rating from 40 percent to 20 percent, the RO asserted there was a lack of evidence showing that the Veteran's activities were restricted by a physician for blood sugar control or to prevent injury.  According to a May 2014 VA examination report, the Veteran stated that he had restricted activities and used insulin injections.  VA medical treatment records from February 2015 to October 2016 also show that the Veteran was using insulin.  A May 2017 VA examination indicates that the Veteran was using insulin and that his activities were regulated as part of the medical management of diabetes.

Thus, because a preponderance of the evidence indicates that diabetes mellitus requires insulin injections and the regulation of activities, the reduction from 40 percent to 20 percent was not proper.  38 C.F.R. § 3.105(e) (2017).  Accordingly, the 40 percent rating for diabetes mellitus is restored as of August 1, 2015.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2017).  The Board finds that the evidence does not show sustained improvement under the ordinary conditions of life such the reduction was appropriate, considering all the evidence currently of record.  Evidence following the reduction shows that regulation of activities is required.

The Board will also consider the claim for an increased rating for diabetes mellitus.  The Board finds that the assignment of a 60 percent rating or higher is not warranted.  A May 2017 VA examination showed that the Veteran required visits to a diabetic care provider for episodes of ketoacidosis or hypoglycemia less than two times per month.  In addition, the Veteran had not required hospitalization for ketoacidosis or hypoglycemia in the past twelve months.  The examination did not show progressive unintentional weight loss or loss of strength attributable to diabetes or other complications.  The examination also did not show that it was at least as likely as not that diabetes mellitus permanently aggravated any related conditions.  The Veteran did not have any other pertinent physical findings (including scars), complications, conditions, signs, or symptoms related to diabetes mellitus.  In addition, the examination also did not find that diabetes mellitus impacted the ability to work.

Accordingly, as a preponderance of the evidence is against the claim for a rating in excess of 40 percent as of August 1, 2015, the claim for an increased rating for diabetes mellitus must be denied.  38 U.S.C. § 5107 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Restoration of a 50 percent rating for PTSD from June 2, 2010, to January 25, 2017, is granted.

Entitlement to a rating in excess of 50 percent prior to January 26, 2017, for PTSD is denied.

Entitlement to a rating in excess of 70 percent as of January 26, 2017, for PTSD is denied.

Restoration of a 40 percent rating for diabetes mellitus as of August 1, 2015, is granted.

Entitlement to a rating in excess of 40 percent for diabetes mellitus is denied.



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


